TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-22-00495-CV


                                         Ali Faris, Appellant

                                                  v.

                                         Travis Park, Appellee




            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-22-001101, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On August 12, 2022, appellant Ali Faris filed a notice of appeal. Faris appeals

from the final judgment signed by the trial court on June 21, 2022. Because the judgment was

signed on June 21, 2022, the notice of appeal was due to be filed on or before July 21, 2022.

See Tex. R. App. P. 26.1 (requiring notice of appeal to be filed within 30 days after judgment is

signed). That July 21, 2022 deadline might have been extended until August 5, 2022, if Faris

had filed either a notice of appeal with the trial court or a motion for extension of time with this

Court within 15 days after the deadline for filing the notice of appeal. See id. R. 26.3; Verburgt

v. Dorner, 959 S.W.2d 615, 617-18 (Tex. 1997) (“[O]nce the period for granting a motion for

extension of time under Rule 41(a)(2) [now Rule 26.3] has passed, a party can no longer invoke

the appellate court’s jurisdiction.”).
               On September 21, 2022, after an initial review of the clerk’s record, the Clerk of

this Court sent Faris a letter informing her that the Court appears to lack jurisdiction over the

appeal for the reasons stated above and requesting a response informing us of any basis that

exists for jurisdiction. Faris’s response does not present any information that allows the Court to

extend the deadline to file the notice of appeal. Faris’s August 12, 2022 notice of appeal is

untimely, and we therefore lack jurisdiction over this appeal. See Tex. R. App. P. 25.1(b)

(providing that filing notice of appeal invokes appellate court’s jurisdiction); id. R. 2

(establishing that appellate court may not alter time for perfecting appeal in civil case).

Accordingly, we dismiss the appeal for want of jurisdiction. See id. R. 42.3(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Byrne, Justice Triana, and Justice Smith

Dismissed for Want of Jurisdiction

Filed: October 18, 2022




                                                2